Serrano v County of Suffolk (2020 NY Slip Op 06566)





Serrano v County of Suffolk


2020 NY Slip Op 06566


Decided on November 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2017-09994
 (Index No. 614556/16)

[*1]Laura Serrano, appellant, 
vCounty of Suffolk, et al., respondents.


Rosenbaum & Taylor, P.C., White Plains, NY (Tracy L. Frankel of counsel), for appellant.
Dennis M. Cohen, County Attorney, Hauppauge, NY (James A. Squicciarini of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries and injury to property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Paul J. Baisley, Jr., J.), dated August 9, 2017. The order denied the plaintiff's motion pursuant to CPLR 602(a) to consolidate the instant action with a consolidated action entitled Serrano v County of Suffolk , pending in the same court under Index No. 36305/06.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the related appeal (see Serrano v County of Suffolk , ____AD3d ____ [Appellate Division Docket No. 2019-00761; decided herewith]).
SCHEINKMAN, P.J., DILLON, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court